Conviction is for unlawfully possessing intoxicating liquor for the purpose of sale. Punishment one year in the penitentiary.
It is not necessary to state the facts. They support the finding of the jury. The court instructed the jury upon circumstantial evidence in the form usually employed, omitting, however, to say that the State relied upon circumstantial evidence for a conviction. Exception was reserved to the charge because of said omission. The point is settled against appellant in Pennington v. State, 48 S.W. 507, and Young v. State, 91 Tex.Crim. R., 240 S.W. 930.
The court committed no error in refusing to give the special charge shown in bill of exception number one. Another special charge was given at appellant's request which presented the same issue to the jury more comprehensively than did the one refused.
Finding no error in the record the judgment is affirmed.
Affirmed. *Page 143